WELLFORD, Senior Circuit Judge,
concurring:
I am fully in accord with Judge Jones with respect to parts I and II of his opinion.
While concurring as to part III, I feel it appropriate to emphasize the narrow area of liability of the municipality on a claim of a failure to train adequately its police officers in dealing with unstable or mentally incompetent persons under the circumstances of this case. We have decided that the individual police officer defendants have qualified immunity with respect to the warrantless entry. The City incontestably also has a “barricaded person” policy that applies in this type of situation. It is, therefore, clear on this record that the City may not be held liable on the warrantless entry claim because we have concluded that the exigent circumstances warranted the entry in this particular case. The officers harbored an objective and reasonable belief of potential suicide or serious harm being self-inflicted by Bubenhofer. The City may not, therefore, be liable on the seizure or entry claim based on a failure to train.
Nor can the City be liable for the defendant officérs’ use of the taser weapon. It is clear that the taser was designed to be used in this type of circumstance: to stun and to disable temporarily rather than to inflict more serious or more permanent injury. We have found it objectively reasonable to have used the taser under the circumstances confronting the officers. The City cannot be held liable, therefore, on the claim relating to the initial or subsequent use of the taser.
There remains the claim, dealt with in part III of the majority opinion, that the City allegedly failed to train its police force adequately in the proper use of force on mentally disturbed individuals. The remaining area of liability is confined to the actions of the officers, if inadequately trained within the meaning of applicable law, after Bubenhofer was drawn out of the apartment, weapon or weapons in hand, confronting the police officers on the scene. We have held that as a matter of summary judgment the officers were not entitled to qualified immunity in the repeated use of their pistols at short range upon Bubenhofer.
It seems to me that we can hold the City likewise not entitled to summary judgment in connection with this portion only of plaintiffs’ claims. This essentially involves the issue whether the City has trained its police officers properly in the use of deadly force within the meaning of Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985). Here, the officers confronted an apparently violent individual, drawn out of his apartment involuntarily, *1049who threatened them with apparent immediate and serious bodily harm. The only factor making this case different from the numerous excessive force cases since Garner { see, e.g., Carter v. City of Chattanooga, 850 F.2d 1119 (6th Cir.1988)), is that the subject of the police action here was known to be mentally disturbed.
The Court in City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989), limited the application of the “failure-to-train” theory of recovery to cases “ ‘where the failure to train amounts to a deliberate indifference to the rights of persons with whom the [officers] come in contact.’ ” Walker v. Norris, 917 F.2d 1449 (6th Cir.1990) (quoting Harris, 489 U.S. at 388, 109 S.Ct. at 1204). It is only when this failure to train amounts to a “deliberate indifference” that such a failure can be said to be a “policy or custom,” as defined by prior cases, that is actionable against a municipality under § 1983. Harris, 489 U.S. at 389, 109 S.Ct. at 1205.
Inadequate training may amount to a municipal policy only if “the need for more or different training is so obvious, and the inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the [municipality] can reasonably be said to have been deliberately indifferent to the need.” Id. at 390, 109 S.Ct. at 1205 (emphasis added). In order to hold the City liable, the factfinder would have to find that the inadequacy of training was so likely to result in the constitutional injury to mentally ill persons, that the City’s policymakers could be deemed to be callous and indifferent to the need for training in that area. I would add as a caveat in this type of case that it is not enough that an officer may be unsatisfactorily or insufficiently trained, because an inadequate training program may not necessarily be a proximate cause of the officer’s deficiency in handling a particular emergency or confrontation. In any event, plaintiff must carry the heavy burden of proving the City’s alleged policy of deliberate indifference and that the deficiency, if any, was a proximate cause of the death.
Dr. Kirkham, plaintiffs’ expert, testified that the police officers did not know the appropriate procedures for this type of situation, and that this failing must have been “linked to” inadequate training. In my view, to maintain plaintiffs’ claim against the City, plaintiffs must make a stronger showing than this. The Office of Municipal Investigation report, concluding that the training was inadequate based on the testimony of the officer-defendants, also concluded that training was virtually non-existent. The City, however, showed that it held a 6-7 hour seminar on how to deal with disturbed persons and engaged in extensive training in the area of human and public relations.
I agree with the majority opinion that this conflicting evidence presents an issue of material fact that requires the reversal of the district court’s grant of summary judgment to the City but only in one aspect of plaintiffs’ excessive force claim.
I would add that I am not sure that, under the circumstances of this violent confrontation, the factor of mental illness is a consideration. Whether one in Bubenhofer’s position were deranged, drunk, under the influence of drugs, or merely angry and upset for unknown reasons may not be material. The question is whether the City adequately trained these officers to use potentially deadly force in confronting this general type of situation. I find this issue, like the others, close and difficult under the circumstances, but I opt to give plaintiff the benefit of doubt in this regard.
I concur in reversing the grant of summary judgment to the City in the limited respect indicated. I concur otherwise, without reservation, in parts I and II.